Case 20-13578-mdc          Doc 17    Filed 10/09/20 Entered 10/09/20 15:45:48            Desc Main
                                     Document     Page 1 of 2



                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:                                          )       CASE NO. : 20-13578-MDC
                                                )
CLIFTON G. JOSEPH and                           )
BERNADETTE JOSEPH,                              )
                                Debtors         )       CHAPTER 13

                           OBJECTION OF EXETER FINANCE, LLC
                     TO CONFIRMATION OF PROPOSED CHAPTER 13 PLAN

         Exeter Finance, LLC (“Exeter”), by and through its attorneys, Mester & Schwartz, P.C.,

files Objection to Confirmation of Debtor’s Proposed Chapter 13 Plan and states:

1.       On February 29, 2016, Debtor Clifton G. Joseph entered into a Retail Installment Sale

         Contract in the principal amount of $16,286.60 (the “Contract”) that referred and related

         to the purchase of a 2010 BUICK Lacrosse Sedan 4D CXS, V.I.N. 1G4GE5EV6AF307538

         (the “Motor Vehicle”).

2.       The interest rate under the Contract is 21.00% per annum.

3.       Exeter is the assignee of the Contract.

4.       To secure the Contract, Debtor granted a first lien on the Motor Vehicle in favor of Exeter.

5.       On September 3, 2020, Debtors filed a Voluntary Petition under Chapter 13 of the United

         States Bankruptcy Code.

6.       On September 3, 2020, Debtors filed a Proposed Chapter 13 Plan (the “Plan”).

7.       The Chapter 13 Trustee has scheduled a Meeting of Creditors for October 14, 2020.

8.       As of September 3, 2020, the total principal balance of Exeter’s claim was $14,247.60 plus

         interest.

9.       The Debtors failed to list Exeter as a creditor in their plan.

10.      The Debtors list the vehicle on their Schedule E/F as an unsecured claim.
Case 20-13578-mdc        Doc 17   Filed 10/09/20 Entered 10/09/20 15:45:48             Desc Main
                                  Document     Page 2 of 2



11.    The Debtors have not listed the collateral as a surrender.

12.    If it is the intention of the Debtors to surrender the vehicle, the Plan should reflect that

       treatment.

13.    For the foregoing reasons, Exeter objects to confirmation of the Plan.

       WHEREFORE Exeter Finance, LLC, respectfully requests this Honorable Court to deny

confirmation of the Plan.

                                                     Respectfully submitted,


                                                     MESTER & SCHWARTZ, P.C.

                                                     BY:        /s/ Jason Brett Schwartz
                                                             Jason Brett Schwartz, Esquire
                                                             P.A. I.D. #92009
                                                             Mester & Schwartz, P.C.
                                                             1917 Brown Street
                                                             Philadelphia, PA 19130
                                                             (267) 909-9036
                                                             Attorney for
                                                             Exeter Finance, LLC

Dated: October 9, 2020
